Citation Nr: 0209540	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-22 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  

Originally, the issues on appeal included entitlement to 
service connection for a hernia, a right foot condition, and 
a hip condition.  However, these claims were granted in the 
December 2000 rating decision.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for the 
disabilities, those issues are not now in appellate status.  
Id. at 1158.  Hence, the Board construes the issue on appeal 
to be limited to that set forth on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's intervertebral disc syndrome is productive 
of a suspected tear of the annulus at L4-L5, borderline 
spinal canal stenosis at L4-L5 and electrodiagnostic tests 
suggestive of S1 radiculopathy.  

3.  Functional loss due to pain has been determined to be 
mild to moderate in degree.  



CONCLUSION OF LAW

The criteria for an evaluation in excess or 20 percent for 
intervertebral disc syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA) 
was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claims before 
the Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim addressed in this 
decision.  In particular, the Board notes that the RO has 
obtained records in the custody of VA.  In addition RO has 
scheduled medical examinations to determine the current 
nature and severity of the condition at issue.  The evidence 
obtained has been associated with the veteran's claims 
folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claim.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  In this regard, he was provided 
an opportunity to provide testimony at a hearing on appeal 
conducted at the RO in December 1999.  The veteran has not 
indicated that there exist certain records that have not yet 
been associated with his claims folder.  In view of the 
above, the Board finds that the notification and duty-to-
assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 
5103A, 5107 (West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for a back disability, classified as intervertebral disc 
narrowing, in an October 1997 rating decision.  A disability 
rating of 10 percent was assigned based on a finding of mild 
symptoms of intervertebral disc syndrome.  In a subsequent 
rating decision, dated in December 2000, the disability 
rating for the service-connected back disability, now 
classified as intervertebral narrowing, lumbar spine with 
degenerative disc disease, was increased from a 10 percent to 
a 20 percent disability rating.  

A 20 percent is applicable for intervertebral disc syndrome, 
manifested by moderate disablement with recurrent attacks.  
The next higher evaluation of 40 percent requires severe 
recurring attacks with intermittent relief.  A 60 percent 
rating is assigned when the disability is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

A 20 percent rating is warranted for moderate limitation of 
motion in the lumbosacral spine.  The next higher evaluation 
of 40 percent requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In addition, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  VAOPGCPREC 36-97 (December 12, 1997).  A 
separate evaluation for compensable limitation of motion is 
therefore not appropriate in this case as the manifestations 
are not separate and distinct conditions but duplicative or 
overlapping.  As such the assignment of a separate rating is 
contrary to the rules prohibiting pyramiding, embodied in 38 
C.F.R. § 4.14.  See Esteban v. Derwinski, 6 Vet .App. 259, 
262 (1994).  

The veteran underwent VA examination in July 1997.  At that 
time, he presented a history of low back strain in 1980 after 
heavy lifting.  At first, he was told that he had a muscle 
strain; but, later, he was informed that he had a problem 
with one of his discs.  The veteran reported that he did not 
have pain every day; but that the pain was dependent on his 
activities.  If he did some heavy lifting or if he did not 
sleep in a good bed, he might experience back pain for a few 
days.  As reported, episodes of pain last two to seven days.  

On objective evaluation in July 1997, the veteran 
demonstrated no deformity of the spine.  The recorded range 
of motion was 90 degrees of flexion, 27 degrees of extension, 
31 degrees of bilateral lateral flexion and 20 to 21 degrees 
of rotation.  The severe limitation of motion required for 
the next higher evaluation of 40 percent under Diagnostic 
Code 5292 has not been demonstrated.  

A private magnetic resonance imaging conducted in April 1998 
was consistent with suspected tear of the annulus at L4-L5 
and borderline spinal canal stenosis at L4-L5.  

VA electrodiagnostic tests conducted in February 1999 showed 
findings suggestive of S1 radiculopathy and no evidence of 
peripheral neuropathy.  

At the December 1999 RO hearing, the veteran testified that 
his service-connected back disability is productive of pain 
with muscle spasm.  The veteran reported that he is treated 
with muscle relaxers and anti-inflammatory medication.  In 
addition, the veteran testified that he used a corset for his 
back and that he had routine treatment on a quarterly basis.

The primary feature of veteran's service-connected disability 
picture is pain.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Veterans Appeal (Court) held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court noted that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

At the July 1997 VA examination, the examiner noted that the 
veteran's functional loss due to pain was moderate in degree.  
Only minimal functional loss due to pain was noted on the 
September 2000 VA examination.  Thus, the functional loss due 
to pain is not shown to be equivalent to the severe 
disablement required for the next higher evaluation of 40 
percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for his service-
connected back disability.  In addition, he does not need 
routine treatment more than on a quarterly basis.  Finally, 
the clinical evidence does not show that the veteran's 
disability would be productive of marked interference with 
his ability to work.  In view of the foregoing, there is no 
basis for considering the rating of this disability on 
extraschedular grounds.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for intervertebral disc 
syndrome is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

